Citation Nr: 1604779	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a left knee disorder, status post left knee arthroplasty and reconstruction.

2.  Entitlement to service connection for a right knee disorder, to include as due to a left knee disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder, to include as due to a left knee disorder.

4.  Entitlement to service connection for a heart disorder, to include as due to medication for service-connected disabilities.

5.  Entitlement to service connection for a right hip disorder, to include as due to a left knee disorder.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to service connection for a liver disorder, due to medication for service-connected disabilities, was raised by the record in the Veteran's July 2009 notice of disagreement pertaining to his bilateral knee claims currently on appeal.  Additionally, the issues of entitlement to service connection for a gastrointestinal disorder, due to medication for service-connected disabilities and entitlement to service connection for a sleep disorder, due to a knee disorder, were first raised by the record in an August 2015 letter from the Veteran.  These issues have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  By a rating decision dated January 1986, the RO originally denied a claim for service connection back disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

2.  Evidence added to the record since the January 1986 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the current claim for service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1986 rating decision, which denied a claim of entitlement to service connection for a back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the January 1986 rating decision denying entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the Veteran's claim for service connection for a back disorder in a rating decision dated January 1986.  The Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the January 1986 rating decision, which denied entitlement to service connection for a back disorder, the evidence of record included the Veteran's service treatment records and a November 1985 VA examination, which revealed no diagnosed back disorder.

Evidence added to the record since the January 1986 rating decision consists of, in pertinent part, VA medical records demonstrating a diagnosis of degenerative arthritis of the spine.  The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the January 1986 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.

The Board also finds this new evidence is also material.  The Veteran's claim was previously denied because the evidence did not demonstrate that he had a diagnosed back disorder, and the newly submitted evidence demonstrates that he does have a currently diagnosed back disorder.  As such, this evidence raises a reasonably possibility of substantiating the claim on appeal, and the claim is reopened.  See Shade, 24 Vet. App. at 118.

Accordingly, the Veteran's claim for entitlement to service connection for a back disorder is reopened and the underlying claim is remanded for additional development.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

At his November 2015 hearing before the Board, the Veteran alleged that his most recent May 2015 VA examinations for his knees and back were cursory and inadequate and requested new examinations and opinions with a different VA examiner.  Accordingly, the Board finds a remand is appropriate.

In an October 2012 rating decision, the RO denied entitlement to service connection for a heart disorder and a right hip disorder.  The Veteran filed a timely notice of disagreement in December 2012, however, the RO has not yet provided the Veteran with a statement of the case addressing these issues.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Finally, because any potential increase in the Veteran's service-connected left knee disorder and any potential grant of service connection for a right knee disorder, back disorder, right hip disorder, or heart disorder may have an effect on the outcome of his claim for a total disability rating for compensation purposes based on individual unemployability (TDIU), the issue of entitlement to TDIU must also be remanded and deferred pending resolution of the claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  On remand, the RO must also provide the Veteran with a VA Form 21-8940, the Application for Increased Compensation Based on Unemployability, and request that he complete it and return it to the RO as the form he submitted to the RO in August 2015 only referenced his most recent employer and did not contain a complete work history.  Additionally, the RO must send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  The RO must also request that the Veteran complete VA Form 21-8940, the Application for Increased Compensation Based on Unemployability, and include a full work history.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  After the above development has been completed, the Veteran must be afforded the appropriate examination, by an examiner other than the examiner who conducted the May 2015 VA examinations, to determine the severity of his service-connected left knee disorder and to determine if any right knee disorder is due to the Veteran's active duty service, to include as due to a left knee disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated diagnostic tests and studies must be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's bilateral knees.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

The examiner must also measure the length of the Veteran's right and left lower extremities.

With regard to each knee disorder, the examiner must indicate:

(a)  whether there is favorable or unfavorable ankylosis;

(b)  whether there is any semilunar cartilage and, if so, whether it has been removed or dislocated with frequent episodes of locking, pain, and effusion into the joint;

(c)  whether there is any recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe;

(d)  whether there is any impairment of the tibia and fibula and, if so, whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula (if there is malunion, the examiner must specify whether it is marked, moderate, or slight); and

(e)  whether there is genu recurvatum.

The examiner must discuss the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the Veteran's bilateral knees.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a) Whether any currently or previously diagnosed right knee disorder is due to the Veteran's active duty service.  The examiner must state upon what specific evidence this determination is based.

(b) Whether any currently or previously diagnosed right knee disorder is due to or aggravated by the Veteran's service-connected left knee disorder.  The examiner must state upon what specific evidence this determination is based.

In providing the above-requested opinions, the examiner must specifically consider and discuss:

(a) Any past or current evidence of a discrepancy in lower extremity length, to include the May 2010 VA treatment note which reflects the Veteran's right leg was 97 centimeters long and his left leg was 95.5 centimeters long.

(b) The article submitted by the Veteran in August 2015 discussing the connection among back, hip, and knee pain.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded the appropriate VA examination, by an examiner other than the examiner who conducted the May 2015 VA examinations, to determine whether any spine disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a) Whether any previously or currently diagnosed back disorder is due to the Veteran's active duty service.  The examiner must state upon what specific evidence this determination is based.

(b) Whether any previously or currently diagnosed back disorder is due to or aggravated by the any service-connected disorder, to include the Veteran's service-connected left knee disorder.  The examiner must state upon what specific evidence this determination is based.

In providing the above-requested opinions, the examiner must specifically consider and discuss:

(a) Any past or current evidence of a discrepancy in lower extremity length, to include the May 2010 VA treatment note which reflects the Veteran's right leg was 97 centimeters long and his left leg was 95.5 centimeters long.

(b) The article submitted by the Veteran in August 2015 discussing the connection among back, hip, and knee pain.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

8.  Thereafter, with regard to the Veteran's claims for entitlement to service connection for a heart disorder and entitlement to service connection for a right hip disorder, the RO must issue a statement of the case and notify the Veteran of his appellate rights with regard to the denial of these claims.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to these issues, they must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


